Citation Nr: 1126199	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2000 to December 2004.

This matter was last before the Board of Veterans' Appeals (Board) in May 2010, on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The October 2005 rating decision, in pertinent part, denied service connection for residuals of rheumatic fever.  The Veteran timely appealed that denial and, in August 2007, the Board denied entitlement to service connection.

The Veteran appealed the Board's August 2007 decision to the Court of Appeals for Veterans Claims (Court).  In a September 2009 Memorandum Decision (Decision), the Court ordered that the August 2007 Board decision be vacated and remanded to the Board for further proceedings consistent with the Decision.  The Board remanded the claim for additional development in May 2010.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on her part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  In May 2010, the Board directed the RO/AMC to "ascertain if the Veteran has received any VA, non-VA, or other medical treatment for residuals of rheumatic fever that are not evidenced by the current record."  The Board further instructed that the Veteran was to be provided with authorization forms for the release of any such records and that the RO/AMC would obtain such records and associate them with the claims file.  

The claims file reflects that the RO/AMC provided the Veteran with authorization forms.  The Veteran subsequently submitted a June 2010 statement, with a completed authorization form, stating that she received (then) current medical treatment from a Dr. Jeannie Everson.  However, the claims file does not indicate that the RO/AMC took any action to obtain records from Dr. Everson.  

The record indicates that Dr. Everson is a treatment provider who is apparently located overseas.  Notwithstanding her apparent location, the law provides that when put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   Further, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Id.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Everson.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform her and provide her an opportunity to submit copies of the outstanding medical records.

2. Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

